LyoN, J.
It is obvious that neither of the facts (if either is a fact), that the culvert in the bottom of the ravine, through the embankment, was too small, or that the ditch which was being made to relieve the pressure of water against the embankment was not cut in the proper place, furnishes ground *577of recovery in this action. The plaintiff’s intestate was specially charged by his employment to look after this portion of the railway, and is presumed to know- — -doubtless did know — its condition on the morning of April 25th, and the probable results of cutting a ditch through the embankment at the east end, as well as, and perhaps better than, any other person. Hence, conceding that he was in the line of his duty when he voluntarily went to work in the ditch, because he knew all the dangers of the employment which were then apparent to any one he took upon himself the risk of those dangers. Naylor v. C. & N. W. Railway Co., 53 Wis., 661; Howland v. M., L. S. & W. Railway Co., 54 Wis., 226. If the defendant company is liable at all in this action, it is because Donohue, the assistant superintendent of its railway, who was there in charge of operations, failed to notify the deceased of the facts communicated to him by Cohn concerning the settling of the sides of the embankment, and the further fact that there was a bubbling of the water in the center, indicating a leakage there, and, perhaps, an early break. The testimony does not tend to show any other fact upon which a charge of negligence can be predicated against the defendant. Cohn was working his men at the west end of the bridge* when he observed the settling of the bank w’hich he communicated to Donohue. The bank had fallen considerably on Sunday, April 24th, and when the deceased went over it on the morning of the 25th it had fallen so that the ends of the ties projected, and the stringers upon which they rested were visible. The bank had settled during the night. All this the deceased knew, or must be presumed to have known, for he had opportunity to know it, and it was his duty to know it. There is little or no evidence tending to show that the bank settled much more rapidly after the men went to work digging the ditch than it did before, or, at least, that Donohue had any knowledge that it was settling materially faster until the break occurred. Besides, the *578point of Cohn’s observations thus communicated to him was two hundred and fifty feet distant from where the deceased was at work. But conceding that the facts communicated by Cohn, and the appearance of the water near the canter of the embankment, indicated that the water would (as it did) soon force a passage through the embankment at that point, it by no means follows that Donohue was negligent in failing to notify the deceased of those facts. We find nothing in the testimony tending to show that there was any reasonable ground to apprehend that the breaking of the water through the embankment where those indications of a break were discovered (which at the nearest point was one hundred feet or more from the ditch), would put in jeopardy the men at work in the ditch; or, at least, not until after they would have ample time to go upon the adjacent high ground. Before the place where the ditch was being dug could become involved, an hundred feet or more of earth in length, thirty to thirty-six feet in height, and one hundred and ten feet wide at the bottom, sloping to fourteen feet at the top, had to be washed out, and the process would be retarded by the piles driven at short intervals in the old embankment, and reaching up to the road-bed.
Under these circumstances, we do not think it was negligence that Donohue failed to notify the men in the ditch that the sides of the embankment at the west end were settling two inches every five or six minutes, and that in the center the water bubbled up in a manner which indicated that it was working through the embankment and might break through at any moment. "We perceive nothing in the case which made it the duty of Donohue, in the exercise of reasonable caution and prudence, to give such notice. Working within less than a pace of the solid bank of the ravine, which they could easily go upon and ascend in a few seconds out of the reach of possible danger, and all reasonable probabilities being that they were in no imminent or even prob*579able danger, to bold that such a notice was required to be given to these men would be holding the defendant to a degree of caution not required by the law. We have considered the question of negligence on the assumption that the defendant company is responsible for the negligence of Donohue, who represented it and stood in its place at the time of the accident. The views above expressed render it unnecessary definitely to determine that proposition. Eamus, the road-master, was subordinate to Donohue, and acted under his orders. His relation to the deceased was undoubtedly that of a co-employee. If the power and authority of the company was invested in any one on the occasion in question, it was in Donohue and not in Eamus. We have also assumed, for the purposes of the case, that the deceased was free from negligence contributing to his death. A motion for a new trial, on the ground (among others) that the verdict was against the evidence, was denied. Eor the reasons above stated we think it should have been granted. The plaintiff claimed in his complaint for damages to the widow and children of the deceased resulting from his death, and the jury were instructed that such damages were recoverable in the action. This was error. Damages sustained by the widow alone are all that can be recovered under the statute.
The judgment must be reversed and the cause remanded for a new trial.
By the Court.— It is so ordered.